UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-7838



TONY D. LANKFORD,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director, Department of
Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-99-1436-AM)


Submitted:   March 14, 2002                 Decided:   March 22, 2002


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tony D. Lankford, Appellant Pro Se. Donald Eldridge Jeffrey, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tony D. Lankford appeals the district court’s order granting

the Respondent’s motion to dismiss and denying relief on his

petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 2001).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.   See Lankford v. Angelone, No. CA-99-1436-AM (E.D.

Va. filed Sept. 26, 2001; entered Sept. 27, 2001).*    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




     *
       To the extent that Lankford raises claims in his informal
brief that were not presented to the district court, we note that
he cannot raise them for the first time on appeal. See Muth v.
United States, 1 F.3d 246, 250 (4th Cir. 1993).


                                 2